Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the findings of the jury as to the employment of the plaintiff by the defendant and as to the negligence of the defendant causing the accident are contrary to and against the weight of the evidence. All concur. (The judgment is for plaintiff for damages caused by dropping a barrel from a slrid. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgeomb, Thompson and Lewis, JJ.